UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            2/11/2020
 Syntel Sterling Best Shores Mauritius
 Limited et al.,                                               1:15-cv-00211 (LGS) (SDA)

                                 Plaintiffs,
                                                               ORDER
                    -against-

 The Trizetto Group, et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Having reviewed the parties’ Joint Letters requesting permission to file under seal certain

submissions in connection with the parties’ cross-motions for partial summary judgment (see ECF

Nos. 519, 537, 561, 571, 575 & 587), it is hereby Ordered that, the parties’ applications are GRANTED.

       Because the parties’ filings pre-date the change in the Court’s practices regarding filing under

seal, the parties shall, no later than February 25, 2020, file in the traditional manner (i.e. in paper

form) the full, unredacted versions with the Clerk of Court.

SO ORDERED.

DATED:         New York, New York
               February 11, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
